Exhibit 10.1


EXECUTION VERSION

AMENDMENT NO. 6
This Amendment No. 6, dated as of September 30, 2014 (this “Amendment”), to that
certain Credit Agreement, dated as of November 30, 2010, as amended by Amendment
No. 1, dated as of November 16, 2012, Amendment No. 2, July 24, 2013, Amendment
No. 3, dated as of August 30, 2013 and Amendment No. 4, dated as of February 21,
2014, and Amendment No. 5, dated as of April 11, 2014 (and as further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time through the date hereof, the “Credit Agreement”), among CCA CLUB OPERATIONS
HOLDINGS, LLC, a Delaware limited liability company (“Holdings”), CLUBCORP CLUB
OPERATIONS, INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties thereto (the
“Lenders”), CITICORP NORTH AMERICA, INC., as Administrative Agent and Tranche A
L/C Issuer, CITIBANK, N.A., as Tranche B L/C Issuer and Swing Line Lender, and
CITIGROUP GLOBAL MARKETS INC. and DEUTSCHE BANK SECURITIES INC., as Joint Lead
Arrangers and Joint Bookrunners, is entered into by and among Holdings, the
Borrower, the Agents, the Lenders party hereto and the New Term B Lender (as
defined below). Capitalized terms used herein but not defined herein are used as
defined in the Credit Agreement.
W I T N E S S E T H:
WHEREAS, the Borrower, Holdings, the Administrative Agent, the Lenders and
certain other parties hereto are parties to the Credit Agreement;
WHEREAS, a Subsidiary of the Borrower has entered into an Equity Purchase
Agreement, dated as of August 13, 2014 (as in effect on the date hereof, the
“Purchase Agreement”), with Sequoia Golf Holdings LLC, Parthenon-Sequoia Ltd.,
Parthenon Investors II, L.P., J&R Founders’ Fund II, L.P., PCIP Investors, and
several members of Sequoia Golf Holdings LLC, pursuant to which one or more
subsidiaries of Borrower (collectively, the “Acquisition Company”) will acquire
all of the issued and outstanding Equity Interests (the “Acquisition”) of each
of Sequoia Golf Holdings LLC, a Delaware limited liability company (the
“Domestic Target Subsidiary”) and Parthenon-Sequoia, Ltd., a Cayman corporation
(the “Foreign Target Subsidiary” and, collectively with the Domestic Target
Subsidiary, the “Target”);
WHEREAS, for purposes of financing the Acquisition, the Borrower has requested
an amendment to the Credit Agreement that would, among other things, (i)
increase the Applicable Rate with respect to Term B Loans, (ii) increase the
amount of incremental facilities available to the Borrower under Section 2.14 of
the Credit Agreement and (iii) make certain other amendments to the Credit
Agreement requested by the Borrower;
WHEREAS, the Borrower has requested that the Eligible Assignees party hereto as
a New Term B Lender (the “New Term B Lender”) extend credit to the Borrower in
the form of new term loans of up to an aggregate principal amount of
$250,000,000 under the Term B Loan Facility pursuant to Section 2.14 of the
Credit Agreement, as amended hereby (the “Incremental Term B Loans”);
WHEREAS, the New Term B Lender has indicated its willingness to make the
Incremental Term B Loans available to the Borrower on the terms and subject to
the conditions contemplated hereby; and
WHEREAS, in order to effect the foregoing, the Borrower and the other parties
hereto desire to amend the Credit Agreement, subject to the terms and conditions
set forth herein.




--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and other good and valuable consideration, the
adequacy and receipt of which is hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:
Section 1.AMENDMENTS TO THE CREDIT AGREEMENT
Effective as of the Sixth Amendment Effective Date (as defined in Section 3
below) and subject to the satisfaction (or due waiver) of the conditions set
forth in Section 3 below, the Credit Agreement is hereby amended as follows:
1.1    Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in the appropriate alphabetical order:
“Sixth Amendment” means the Amendment No. 6 to this Agreement, dated as of
September 30, 2014.
“Sixth Amendment Effective Date” has the meaning assigned to such term in the
Sixth Amendment.
1.2    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating clause (a) of the definition of “Applicable Rate” as follows:
(a)    with respect to Term B Loans, (i) for any period occurring prior to the
Sixth Amendment Effective Date and after the Second Amendment Effective Date,
(A) for Eurodollar Rate Loans, 3.00% and (B) for Base Rate Loans, 2.00% and (ii)
on and after the Sixth Amendment Effective Date, (A) for Eurodollar Rate Loans,
3.50% and (B) for Base Rate Loans, 2.50%; and
1.3    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating clause (a) (v) of the definition of “Consolidated EBITDA” as follows:
(v)    the amount of any restructuring charge or reserve deducted (and not added
back) in such period in computing Consolidated Net Income, including any
one-time costs incurred in connection with acquisitions after the Closing Date
and costs related to the closure and/or consolidation of facilities in an amount
not to exceed (A) $5,000,000 in connection with any single acquisition, closure
or consolidation and (B) $10,000,000 in the aggregate in connection with all
acquisitions, closures or consolidations in any single Fiscal Year; plus
1.4    Subclause (z) of clause (a)(ix) of the definition of Consolidated EBITDA
in Section 1.01 of the Credit Agreement is hereby amended by re-designating such
subclause as “(C)” and amending and restating such subclause as follows:
(C )    the aggregate amount of cost-savings added pursuant to this clause (ix)
shall not exceed (A) $3,000,000 in connection with any acquisition of each
18-hole golf course and (B) $15,000,000 for any four consecutive quarter period
on a Pro Forma Basis; plus





2



--------------------------------------------------------------------------------



1.5    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating clause (a)(x) of the definition of “Consolidated EBITDA” as follows:
(x)     the amount of (A) deferred revenue relating to Membership Deposit
Liabilities that was written off in connection with the purchase of ClubCorp,
Inc. by Fillmore CCA Holdings, Inc. on December 26, 2006, and (B) Membership
Deposit Liabilities that qualified to be written off pursuant to GAAP as of the
date of consummation of the Acquisition, in each case, which, but for such
write-off, would have been recognized as revenue in the related period; plus
1.6    The definition of Consolidated Total Debt in Section 1.01 of the Credit
Agreement is hereby amended to replace “$75,000,000” with “$85,000,000”.
1.7    The definition of Excluded Subsidiary in Section 1.01 of the Credit
Agreement is hereby amended by adding the following sentence at the end thereof:
Notwithstanding the forgoing, Parthenon Sequoia Ltd., a Cayman corporation shall
not be an Excluded Subsidiary so long as it owns Equity Interests in any Loan
Party that owns Material Real Property.
1.8    Clause (ii)(x) of the last paragraph of clause (a) of the definition of
Net Cash Proceeds in Section 1.01 of the Credit Agreement is hereby amended to
replace “2,500,000” within such clause with “$5,000,000,” and clause (ii)(y) of
such paragraph is hereby amended to replace “$5,000,000” within such clause with
“$10,000,000.”
1.9    Section 1.08 of the Credit Agreement is hereby amended and restated in
full as follows:
Section 1.08.    Pro Forma Basis.
(a)    For purposes of making all financial calculations to determine the Senior
Secured Leverage Ratio or Total Leverage Ratio, all components of such
calculations shall be adjusted to include or exclude, as the case may be,
without duplication, such components of such calculations attributable to any
business or assets that have been acquired by Holdings and its Restricted
Subsidiaries (including through Permitted Acquisitions) after the first day of
the applicable period of determination and prior to the end of such period, as
determined in good faith by Holdings on a Pro Forma Basis.
(b)    With respect to any provision of this Agreement that requires compliance
or Pro Forma Compliance with the financial covenants set forth in Section 7.10,
such compliance or Pro Forma Compliance shall not be required when the Borrower
is not otherwise required to comply with such covenant under the terms of
Section 7.10 at such time.
1.10    Clause (a)(iv) of Section 2.05 of the Credit Agreement is hereby amended
and restated in full as follows:
At the time of the effectiveness of any Repricing Transaction that (A) makes any
prepayment of Term Loans in connection with any Repricing Transaction, or (B)
effects any amendment of this Agreement resulting in a Repricing Transaction and
is consummated prior to March 31, 2015, the Borrower agrees to pay to the
Administrative Agent, for the ratable account of each applicable Term Lender, a
fee in an amount equal to, (x) in the case of clause (A), a prepayment premium
of 1% of

3



--------------------------------------------------------------------------------



the amount of the Term Loans being prepaid and (y) in the case of clause (B), a
payment equal to 1% of the aggregate amount of the applicable Term Loans
outstanding immediately prior to such amendment. Such fees shall be due and
payable upon the date of the effectiveness of such Repricing Transaction.
1.11    Section 2.14(a) of the Credit Agreement is hereby amended and restated
in its entirety as follows:
(a)    The Borrower may by written notice to the Administrative Agent elect to
request (i) prior to the Maturity Date of the applicable Revolving Credit
Facility, one or more increases to the Tranche A Revolving Credit Commitments or
the Tranche B Revolving Credit Commitments (any such increase in commitments,
the “Incremental Revolving Credit Commitments”) and/or (ii) prior to the
Maturity Date of the Term B Loan Facility, the establishment of one or more new
term loan commitments (the “New Term Commitments” and, together with the
Incremental Revolving Credit Commitments, the “Incremental Commitments”) which
may be of the same Class as existing Term Loans or a separate Class of new term
loans; provided that, (x) the aggregate principal amount of all such Incremental
Commitments shall not exceed (A) $350,000,000 solely with respect to Incremental
Term B Loans (as defined in the Fifth Amendment) made available to the Borrower
on the Fifth Amendment Effective Date, plus (B) $250,000,000 solely with respect
to Incremental Term B Loans (as defined in the Sixth Amendment) made available
to the Borrower on the Sixth Amendment Effective Date, plus (C) an additional
amount of Incremental Revolving Credit Commitments and/or New Term Commitments
so long as in the case of this clause (C), the Senior Secured Leverage Ratio
shall not exceed 3.75:1.00 as of the end of the Test Period most recently ended,
both before and after giving Pro Forma Effect to such Incremental Revolving
Credit Commitments or New Term Loans (assuming a borrowing of the maximum amount
of Loans available under the Revolving Credit Commitments and any Incremental
Revolving Credit Commitments after giving effect to such Incremental Revolving
Credit Commitment and any Incremental Revolving Credit Commitments previously
made pursuant to this Section 2.14 and excluding, for purposes of determining
Consolidated Total Debt, the cash proceeds from the borrowing of the proposed
Incremental Revolving Credit Commitments or New Term Loans) and (y) any such
request shall be for an aggregate principal amount of Incremental Commitments
that is not less than $5,000,000 (or such lesser amount which shall be approved
by Administrative Agent or such lesser amount that shall constitute the
difference between the maximum aggregate principal amount of Incremental
Commitments indicated above and all such Incremental Commitments obtained prior
to such date) and integral multiples of $5,000,000 in excess of that amount.
Each such notice shall specify (i) the date (each, an “Increased Amount Date”)
on which the Borrower proposes that the applicable Incremental Commitments shall
be effective, which shall be a date not less than fifteen (15) Business Days
after the date on which such notice is delivered to the Administrative Agent (or
such shorter period as shall be reasonably acceptable to the Administrative
Agent) and (ii) the identity of each Lender or other Person that is an Eligible
Assignee (each, a “New Revolving Credit Lender” or “New Term Lender”, as
applicable) to whom the Borrower proposes any portion of such Incremental
Revolving Credit Commitments or New Term Commitments, as applicable, be
allocated and the amounts of such allocations; provided that the Borrower shall
first approach each existing Lender to provide any Incremental Commitment, which
Lender may elect or decline, in its sole discretion, to provide all or any
portion of such requested Incremental Commitment. Such Incremental Commitments
shall become effective, as of such Increased Amount Date; provided that, (1) no
Default or Event of Default shall have occurred and be continuing on such
Increased Amount Date before or after giving effect to such Incremental
Commitments; (2) after giving effect to the making of any New Term Loans or
effectiveness of any Incremental

4



--------------------------------------------------------------------------------



Revolving Credit Commitments, each of the conditions set forth in Section 4.02
shall be satisfied; (3) the Incremental Revolving Credit Commitments or New Term
Commitments, as applicable, shall be effected pursuant to one or more Joinder
Agreements executed and delivered by the Borrower, the New Revolving Credit
Lender or New Term Lender, as applicable, and Administrative Agent, and each of
which shall be recorded in the Register, and each New Revolving Credit Lender
and New Term Lender shall be subject to the requirements set forth in Section
10.15; (4) the Borrower shall make any payments required pursuant to Section
3.05 in connection with the Incremental Commitments, if applicable; and (5) the
Borrower shall deliver or cause to be delivered any customary legal opinions or
other documents reasonably requested by Administrative Agent in connection with
any such transaction.
1.12    Section 6.13(a) of the Credit Agreement is hereby amended and restated
in its entirety as follows:
(a) Each Loan Party shall (i) deposit in an Approved Deposit Account all cash it
receives, (ii) not establish or maintain any Securities Account that is not a
Control Account and (iii) not establish or maintain any Deposit Account other
than with a Deposit Account Bank; provided that the Loan Parties may maintain
(A) payroll, withholding tax and other fiduciary accounts (including accounts
holding funds for the benefit of the owners of managed clubs) that are not
Approved Deposit Accounts or Control Accounts and (B) other accounts that are
not Approved Deposit Accounts or Control Accounts, so long as the aggregate
balance in all such other accounts pursuant to this sub clause (B) collectively
does not exceed $10,000,000 at any time outstanding and further provided that
accounts held by Target immediately prior to the Acquisition shall be exempted
from this Section 6.13(a) for a period of 365 days after the Sixth Amendment
Effective Date (as such term is defined in the Sixth Amendment).
1.13    Clause (s) of Section 7.01 of the Credit Agreement is hereby amended to
replace “$2,500,000.” contained in such clause with “$5,000,000; and”.
1.14    Section 7.01 of the Credit Agreement is hereby amended by adding a new
clause (t) to read as follows:
(t)    leases, licenses, subleases or sublicenses between Restricted
Subsidiaries which are Loan Parties so long as any leasehold or other similar
interest created thereby is subordinated to the Lien created by any Mortgage on
terms reasonably satisfactory to the Administrative Agent.
1.15    Clause (s) of Section 7.03 of the Credit Agreement is hereby amended to
replace “$2,500,000” contained in such clause with “$25,000,000”.
SECTION 2.    INCREMENTAL TERM B LOANS
Subject to the terms and conditions set forth herein, the New Term B Lender
agrees to make the Incremental Term B Loans on the Sixth Amendment Effective
Date, immediately after giving effect to the amendments contained in Section 1
of this Amendment, pursuant to Section 2.14 of the Credit Agreement. The
Incremental Term B Loans shall have identical terms as the Term B Loans
(including, without limitation, with respect to the interest rate, maturity
date, mandatory prepayments and voluntary prepayments) and shall otherwise be
subject to the provisions, including any provisions restricting the rights, or
regarding the obligations, of the Loan Parties or any provisions regarding the
rights of the Lenders, of the Credit Agreement and the other Loan Documents.
Each reference to a “Term Loan”, a “Term B Loan”, “Term Loans” or “Term

5



--------------------------------------------------------------------------------



B Loans” in the Credit Agreement shall be deemed to include the Incremental B
Term Loans and all other related terms will have correlative meanings mutatis
mutandis. For the avoidance of doubt and notwithstanding anything in this
Amendment to the contrary, the Incremental Term B Loans shall be considered an
increase in the Term B Loans under the Credit Agreement and shall not be
considered a separate tranche of Indebtedness under the Credit Agreement.
The New Term B Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with copies of the most
recently delivered financial statements delivered pursuant to Section 6.01
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Amendment; (ii)
agrees that it will, independently and without reliance upon the Administrative
Agent or any Lender or Agent and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iii) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender (including Section 10.15). Upon the Sixth Amendment Effective Date, the
New Term B Lender shall become a Lender under the Credit Agreement.
Each of the parties hereto hereby agrees that the Administrative Agent may take
any and all action as may be reasonably necessary to ensure that all such
Incremental Term B Loans, when originally made, are Term B Loans for all
purposes under the Loan Documents and are included in each Term Borrowing on a
pro rata basis. This may be accomplished at the discretion of the Administrative
Agent by allocating a portion of each such Incremental Term B Loan to each
outstanding Eurodollar Rate Loan that is a Term Loan with the same Interest
Period on a pro rata basis, even though as a result thereof such Incremental
Term B Loan may effectively have a shorter Interest Period than the Term Loans
included in the Borrowing of which they are a part (and notwithstanding any
other provision of the Credit Agreement that would prohibit such an initial
Interest Period). For the avoidance of doubt, this paragraph is for
administrative purposes only and shall, under no circumstances, result in any
additional obligations, expenses or fees for any Loan Party.
SECTION 3.    CONDITIONS PRECEDENT
This Amendment shall become effective as of the date hereof (the “Sixth
Amendment Effective Date”) on which date, each of the following conditions
precedent shall have been satisfied or duly waived:
3.1    Certain Documents. The Administrative Agent shall have received each of
the following, in form and substance satisfactory to the Administrative Agent:
(a)    this Amendment, duly executed by each of the Borrower, Holdings, the
Administrative Agent, the Required Lenders and each New Term B Lender;
(b)    an Acknowledgement and Confirmation, substantially in the form of
Exhibit A hereto, duly executed by Borrower, Holdings and each Restricted
Subsidiary which was a Loan Party immediately prior to the execution of this
Amendment;
(c)    a certificate executed by a Responsible Officer of the Borrower, (i)
certifying compliance with the requirements of Section 3.3; (ii) attaching a
certified copy of the Purchase Agreement and related disclosure schedules
redacted by Borrower to delete certain nonpublic information; and (iii)
certifying that, except as otherwise contemplated herein, including without
limitation with respect to the

6



--------------------------------------------------------------------------------



timing of the deliverables contemplated in this Section 3 and Section 5 below,
the Acquisition has satisfied the requirements of a Permitted Acquisition under
the Credit Agreement;
(d)     a certificate from the Treasurer of the Borrower, certifying that
Holdings and its Restricted Subsidiaries, on a consolidated basis, both before
and after giving effect to the Acquisition, the extension of the Incremental
Term B Loans on the Sixth Amendment Effective Date and the application of the
proceeds thereof, are Solvent;
(e)    The Acquisition Company and each of its Subsidiaries after giving effect
to the Acquisition (other than any Excluded Subsidiary) (i) shall have executed
and delivered to the Administrative Agent (other than with respect to Excluded
Assets) (i) a supplement to the Guaranty and Security Agreement and (ii)
Intellectual Property Security Agreements;
(f)    The Administrative Agent shall have received (i) any and all certificates
representing Equity Interests (other than Excluded Assets) of the Acquisition
Company and its Subsidiaries after giving effect to the Acquisition or, if
applicable in the case of Equity Interests of any Foreign Subsidiary, the
Borrower shall have caused the legal representative(s) of such Subsidiary to
register the transfer of the Equity Interests (other than Excluded Assets) in
the relevant share registers of such Subsidiary, in each applicable case
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank and, to the extent required by the Guaranty and Security
Agreement or other Collateral Documents, instruments, if any, evidencing the
intercompany debt held by the Acquisition Company or such Subsidiaries, if any,
endorsed in blank to the Administrative Agent or accompanied by other
appropriate instruments of transfer; and (ii) all proper financing statements,
duly prepared for filing under the UCC necessary in order to perfect and protect
the Liens created under the Guaranty and Security Agreement (in the
circumstances and to the extent required under such Guaranty and Security
Agreement), covering the Collateral of the Acquisition Company and its
Subsidiaries after giving effect to the Acquisition as described in the Guaranty
and Security Agreement;
(g)    (A) a copy of the certificate or articles of incorporation or
organization, including all amendments thereto, of each Loan Party (including,
as applicable, the Acquisition Company and all of its Subsidiaries after giving
effect to the Acquisition), certified, if applicable, as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing (where relevant) of each such Loan Party as of a recent date, from
such Secretary of State or similar Governmental Authority and (B) a certificate
of Responsible Officers of each Loan Party dated the Sixth Amendment Effective
Date and certifying (w) that attached thereto is a true and complete copy of the
by-laws or operating (or limited liability company) agreement of such Loan Party
as in effect on the Sixth Amendment Effective Date, (x) that attached thereto is
a true and complete copy of resolutions duly adopted by the board of directors
(or equivalent governing body) of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such Person is a party
and, in the case of the Borrower, the incurrence of the Incremental Term B Loans
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (y) that the certificate or articles
of incorporation or organization of such Loan Party have not been amended since
the later of (1) the date of the certificate of good standing or (2) the date of
the last amendment thereto shown on the certified copy of the certificate or
articles of incorporation or organization, in ease case, furnished pursuant to
clause (h)(A) above, and (z) as to the incumbency and specimen signature of each
officer executing any Loan Document on behalf of such Loan Party and
countersigned by another officer as to the incumbency and specimen signature of
the Responsible Officer executing the certificate pursuant to clause (B) above;

7



--------------------------------------------------------------------------------



(h)    executed legal opinion of Perkins Coie LLP, special counsel to the Loan
Parties dated the Sixth Amendment Effective Date and addressed to each L/C
Issuer, the Administrative Agent and the Lenders, and their successors, assigns
and participants permitted under the Credit Agreement; and
(i)    the results of recent UCC Lien searches with respect to each of the Loan
Parties and the Target and its Subsidiaries to the extent reasonably required by
the Administrative Agent, and such results shall reveal no Liens on any of the
assets of the Loan Parties except for Permitted Liens.
3.2    Fees and Expenses. All fees and reimbursable expenses that have been
invoiced as of the Sixth Amendment Effective Date that are due and payable to
any Person under the Credit Agreement or under any engagement letter entered
into in connection with this Amendment shall have been paid in full in
immediately available funds;
3.3    Representations and Warranties. On and as of the Sixth Amendment
Effective Date and after giving effect to this Amendment, each of the
representations and warranties contained in Section 4 below shall be true and
correct;
3.4    USA Patriot Act. The New Term B Lender shall have received from each of
the Loan Parties documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA Patriot Act, to
the extent such documentation or other information has been requested in writing
at least two (2) Business Days prior to Sixth Amendment Effective Date; and
3.5    Incremental Term B Loans. On and as of the Sixth Amendment Effective Date
and after giving effect to this Sixth Amendment and the extension of the
Incremental Term B Loans contemplated hereby, each of the conditions precedent
to the effectiveness of New Term Commitments under Section 2.14(a) of the Credit
Agreement shall have been satisfied.
SECTION 4.    REPRESENTATIONS AND WARRANTIES
Each of Holdings and the Borrower, on behalf of itself and each Loan Party,
hereby represents and warrants to the Agents and each Lender, with respect to
all Loan Parties, as follows:
4.1    Incorporation of Representations and Warranties from Loan Documents.
Immediately before and immediately after giving effect to this Amendment, each
of the representations and warranties of the Borrower and each other Loan Party
contained in Article 5 of the Credit Agreement or in any other Loan Document are
true and correct in all material respects (and in all respects if qualified by
materiality) on and as of the Sixth Amendment Effective Date, except (i) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects (and
in all respects if qualified by materiality) as of such earlier date and (ii)
that for purposes of this Section 4.1, the representations and warranties
contained in Section 5.05(a) of the Credit Agreement shall be deemed to refer to
the most recent financial statements furnished pursuant to Sections 6.01(a) and
6.01(b) of the Credit Agreement and, in the case of the financial statements
furnished pursuant to Section 6.01(b) of the Credit Agreement, the
representations contained in Section 5.05(a) of the Credit Agreement, as
modified by this clause (ii), shall be qualified by the statement that such
financial statements are subject to the absence of footnotes and year-end audit
adjustments;
4.2    Corporate Power and Authority. Each of Holdings and the Borrower has
taken all necessary action to authorize the execution, delivery and performance
of this Amendment, this Amendment has been duly executed and delivered by each
of Holdings and the Borrower, and this Amendment is the

8



--------------------------------------------------------------------------------



legal, valid and binding obligation of each of Holdings and the Borrower,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles; and
4.3    Absence of Default. No Default or Event of Default exists or would result
from this Amendment.
SECTION 5.    COVENANTS
5.1    Within 90 days of the Sixth Amendment Effective Date (or such later date
as the Administrative Agent may agree in its sole discretion), the
Administrative Agent shall have received in substantially the same form as
provided in connection with Amendment No. 5 and in form and substance reasonably
satisfactory to the Administrative Agent:
(a)    a fully executed counterpart of an amendment for each Mortgage recorded
against Material Real Property prior to the Sixth Amendment Effective Date
(each, an “Existing Mortgage”; and collectively the “Existing Mortgages”) or
(with consent of the Administrative Agent not to be unreasonably withheld) an
additional Mortgage for each Existing Mortgage (each, a “Mortgage Amendment”;
and together with the applicable Mortgage, an “Amended Mortgage”), duly executed
by the applicable Restricted Subsidiary, together with evidence that such
counterpart has been delivered to the title insurance company insuring the
Amended Mortgage for recording;
(b)    a fully executed counterpart of a Mortgage encumbering Material Real
Property acquired in connection with the Acquisition (each a “New Mortgage”,
collectively the “New Mortgages”), in form substantially similar to the Existing
Mortgages, duly executed by the applicable Restricted Subsidiary, together with
evidence that such counterpart has been delivered to the title insurance company
insuring the Mortgage for recording;
(c)    a date down and modification endorsement in connection with the existing
Lenders’ title insurance policy insuring the applicable Amended Mortgage, which
endorsement shall insure that each applicable Amended Mortgage is a valid and
enforceable Lien on the Mortgaged Property, free of any other Liens except
Permitted Liens;
(d)    a policy or policies of title insurance issued by a nationally recognized
title insurance company insuring the Lien of each New Mortgage as a first
priority Lien on the Material Real Property described therein, subject only to
Permitted Prior Liens, and free of other Liens except Liens that are junior in
priority of the Lien of the Administrative Agent secured by such Mortgage that
are otherwise permitted pursuant to Section 7.01 of the Credit Agreement;
(e)    such affidavits and certificates as shall be required to induce the title
company to issue the endorsement contemplated in Section (c) above and the
policies contemplated in Section (d) above, and evidence of payment of all
applicable title insurance premiums, search and examination charges, mortgage
recording taxes, if applicable, and related charges required for the issuance of
such endorsement and policies;
(f)    an opinion from local counsel in the state where each Mortgaged Property
is located, in form substantially similar to those previously provided to the
Administrative Agent;

9



--------------------------------------------------------------------------------



(g)    executed legal opinions of each local counsel for the Loan Parties in
each relevant jurisdiction where a Loan Party is organized, in each case, dated
as of or after the Sixth Amendment Effective Date and addressed to each L/C
Issuer, the Administrative Agent and the Lenders, and their successors, assigns
and participants permitted under the Credit Agreement;
(h)    evidence of flood insurance, in the event any Mortgaged Property or
portion thereof is located in a special flood hazard area as determined by the
“Life of Loan” Federal Emergency Agency Standard Flood Hazard Determinations;
and
(i)    a “Life of Loan” Federal Emergency Agency Standard Flood Hazard
Determination with respect to the Mortgaged Property (together with notice about
special flood hazard area status and flood disaster assistance, duly executed by
the Borrower or the applicable Restricted Subsidiary).
5.2    Within 90 days of the Sixth Amendment Effective Date (or such later date
as Administrative Agent may agree in its sole discretion), in connection with
any lease at a Mortgaged Property between Restricted Subsidiaries which are Loan
Parties (which is otherwise permitted by the Credit Agreement) (each an
“Affiliate Lease”), the Administrative Agent shall have received the following
documents, each in form and substance reasonably acceptable to Administrative
Agent and each fully and duly executed by the applicable Restricted
Subsidiaries, together with evidence that each such document has been delivered
to the title insurance company for recording: (i) a subordination agreement
evidencing the subordination of the Affiliate Lease to the corresponding
Mortgage on the Mortgaged Property, (ii) a collateral assignment of tenant’s
interest in the Affiliate Lease to Administrative Agent, and (iii) a memorandum
of lease with respect to each such Affiliate Lease.
SECTION 6.    MISCELLANEOUS
6.1    Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its costs and expenses in connection with this Amendment (and any
other Loan Documents delivered in connection herewith) as provided in Section
10.04 of the Credit Agreement.
6.2    Reference to and Effect on the Loan Documents.
(a)    As of the Sixth Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended by this Amendment.
(b)    Except as expressly amended hereby, all of the terms and provisions of
the Credit Agreement and all other Loan Documents are and shall remain in full
force and effect and are hereby ratified and confirmed. Without limiting the
generality of the foregoing, the Collateral Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Loan Parties under the Loan Documents, in each case, as amended by this
Amendment.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent or any Lender under the Credit Agreement or
any Loan Document, or constitute a waiver or amendment of any other provision of
the Credit Agreement or any Loan Document (as amended hereby) except as and to
the extent expressly set forth herein.

10



--------------------------------------------------------------------------------



6.3    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Receipt by the
Administrative Agent of a facsimile copy of an executed signature page hereof
shall constitute receipt by the Administrative Agent of an executed counterpart
of this Amendment.
6.4    Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
6.5    Loan Document and Integration. This Amendment is a Loan Document, and
together with the other Loan Documents, incorporates all negotiations of the
parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof.
6.6    Headings. Section headings contained in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.
6.7    Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL
BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER
LOAN DOCUMENT.
[SIGNATURE PAGES FOLLOW]



11



--------------------------------------------------------------------------------





In Witness Whereof, the parties hereto have caused this Amendment to be executed
by their respective officers and members thereunto duly authorized, as of the
date indicated above.
    
 
CCA CLUB OPERATIONS HOLDINGS, LLC


 
 
 
 
By:
/s/ Ingrid J. Keiser
 
Name:
Ingrid J. Keiser
 
Title:
Secretary





 
CLUBCORP CLUB OPERATIONS, INC.


 
 
 
 
By:
/s/ Ingrid J. Keiser
 
Name:
Ingrid J. Keiser
 
Title:
Secretary


[SIGNATURE PAGE TO AMENDMENT NO. 6]



--------------------------------------------------------------------------------





 
CITICORP NORTH AMERICA, INC.,


 
as Administrative Agent,
 
 
 
 
By:
/s/ Stuart Dickson
 
 
Name: Stuart Dickson
 
 
Title: Vice President


[SIGNATURE PAGE TO AMENDMENT NO. 6]



--------------------------------------------------------------------------------




 
CITIBANK, N.A.,


 
as New Term B Lender
 
 
 
 
By:
/s/ Brian S. Boyles
 
 
Name: Stuart Dickson
 
 
Title: Attorney-In-Fact


[SIGNATURE PAGE TO AMENDMENT NO. 6]



--------------------------------------------------------------------------------




 
[__________________],


 
 
 
 
 
as a Term Lender and/or
 
 
 
as a Revolving Credit Lender
 
 
 
(check at least one box)
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
By:
 
 
 
 
(if a second signature is required by your organization)
 
 
 
Name:
 
 
 
Title:










[SIGNATURE PAGE TO AMENDMENT NO. 6]

